Citation Nr: 9907635	
Decision Date: 03/22/99    Archive Date: 03/31/99

DOCKET NO.  98-09 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for right eye 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1941 to 
April 1942.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1997 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.

The Board notes that the veteran may be attempting to raise 
the issue of whether there was clear and unmistakable error 
in a rating decision of February 1, 1988, denying his claim 
for entitlement to service connection for right eye 
disability.  If he does desire to submit such a claim, he 
should so notify the RO, which should respond appropriately 
to any clarification received.


FINDINGS OF FACT

1.  An unappealed rating decision of February 1988 denied the 
veteran's claim for service connection for right eye 
disability.

2.  The evidence added to the record since the February 1988 
rating decision is duplicative or cumulative of evidence 
previously of record or is not, either by itself or in 
connection with evidence previously assembled, so significant 
that it must be considered in order to fairly decide the 
merits of the claim.


CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
veteran's claim for service connection for right eye 
disability.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board initially notes that the decision in Hodge v. West, 
155 F.3d 1356 (1998), essentially held that the definition of 
"new and material" evidence provided by 38 C.F.R. 
§ 3.156(a) is for application rather than the definition of 
"new and material" evidence enunciated by the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals before March 1, 1999, 
hereinafter Court) in Colvin v. Derwinski, 1 Vet. App. 171 
(1991) (there must be a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome).  The Board 
notes, however, that the veteran's April 1998 Statement of 
the Case provided him with the appropriate laws and 
regulations pertaining to his claim, including citation to 
38 C.F.R. § 3.156.  The Board therefore concludes that a 
remand of the veteran's case is not warranted.

Service connection for right eye disability was denied in an 
unappealed rating decision dated in February 1988.  
Generally, a claim which has been denied in an unappealed 
rating decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105(c) (West 1991).  The exception to this 
rule is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  New 
evidence will be presumed credible solely for the purpose of 
determining whether the claim has been reopened.  Justus v. 
Principi, 3 Vet. App. 510, at 513 (1992).

The evidence previously of record included service medical 
records which disclose that physical examination at service 
entrance revealed visual acuity in the right eye to be 20/20; 
no eye abnormalities were identified.  The records show that 
the veteran thereafter complained of headaches, diplopia and 
seasickness, and in 1942 physical examination disclosed the 
presence of total paralysis of the right lateral rectus 
muscle and convergent strabismus; examination revealed the 
visual acuity in the right eye to be 20/20, although diplopia 
was present.  The veteran informed the examiners that his 
right eye condition had initially been discovered several 
years prior to service, and that he had always been aware 
that he could not move his eye to the right.  Service 
physicians were unable to determine the etiology of the right 
eye condition or identify an underlying systemic disorder, 
but they opined that the veteran's condition had not 
progressed appreciably in service.  A Report of Medical 
Survey noted that the veteran had reported a preservice 
history of right ocular muscle paralysis, and that this 
account was corroborated by a statement from his brother.  
The Board of Medical Survey concluded that the veteran's 
ocular paralysis had existed prior to entry, and that it had 
not been aggravated by his period of service.  The report 
recommended the discharge of the veteran.
 
Also of record was an August 1942 memorandum from the Chief 
of the Bureau of Medicine and Surgery of the Navy to the 
Chief of Naval Personnel and an August 1942 letter by the 
Chief of Naval Personnel.  Both the memorandum and the 
letter, in response to the veteran's request to reenlist in 
the Navy, state that the veteran was discharged after an 
approved Medical Survey by reason of paralysis of the ocular 
muscle, determined to have existed prior to service.  The 
memorandum and statement indicate that the veteran's 
disability physically disqualified him from reenlistment.

Evidence added to the record includes a photograph 
purportedly taken in 1943, and a card from the Eastern Upper 
Peninsula Transportation Authority Board (EUPTAB).  The 
evidence added to the record also includes excerpts from lay 
and medical publications, as well as a May 1998 statement by 
J. Joe Cheek, O.D.  The evidence added to the record lastly 
includes several statements by the veteran as well as the 
transcript of a September 1998 hearing before a hearing 
officer at the RO.

The photograph submitted by the veteran shows three people, 
two of whom are in uniform, and contains an annotation by the 
veteran to the effect that it is not possible to identify 
which person in the picture exhibited ocular paralysis.  
However, as the photograph is not probative of whether the 
veteran's right eye disability originated in or increased in 
severity during his period of service, the Board concludes 
that it is not, either alone or in connection with evidence 
previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the claim.

The card from the EUPTAB indicates that the veteran is 
entitled to handicapped rates on all transportation provided 
by that agency; the card does not specifically reference the 
veteran's right eye disability.  As the card is not probative 
of whether the veteran's claimed disability originated in or 
increased in severity during his period of service, it is 
not, either alone or in connection with evidence previously 
assembled, so significant that it must be considered in order 
to fairly decide the merits of the claim.

The excerpt from the lay publication essentially provides 
general information concerning veterans benefits.  The 
excerpts from the medical publications essentially discuss 
motion sickness and vertigo in general, noting that the eyes 
contribute to balance and that the balancing mechanism may be 
affected by motion sickness or ocular imbalance.  While the 
excerpts are new, they are not probative of whether the 
veteran's right eye disability originated in or increased in 
severity during his period of service.  The Board therefore 
concludes that they are not, either alone or in connection 
with evidence previously assembled, so significant that they 
must be considered in order to fairly decide the merits of 
the claim. 

The statement by Dr. Cheek indicates that he examined the 
veteran in May 1998, at which time the veteran exhibited 
paralytic strabismus caused by a paralysis of one or more of 
the extraocular muscles.  Dr. Cheek stated that he was unable 
to determine if the condition was congenital in origin, and 
he was otherwise unable to provide an opinion concerning the 
etiology or onset of the disability.  He noted that paralytic 
strabismus often results in vertigo, false orientation, 
diplopia and limitation of the excursions of the affected 
eye, and he concluded that because of these symptoms, the 
veteran would exhibit motion sickness which would probably be 
manifested on vessels as seasickness.  While Dr. Cheek's 
statement is clearly new, it is not material.  In this regard 
the Board notes that Dr. Cheek's opinion does not suggest 
that the veteran's right eye disability originated in 
service, but instead indicates only that the etiology and 
time of onset of the eye condition were undetermined.  
Moreover, although Dr. Cheek indicated that the veteran's 
right eye disability would precipitate seasickness, he 
notably did not indicate whether the veteran's disability was 
in fact chronically worsened by his period of service.  The 
Board therefore concludes that Dr. Cheek's statement is not, 
either alone or in connection with evidence previously 
assembled, so significant that it must be considered in order 
to fairly decide the merits of the claim.

In his several statements on file, as well as at his 
September 1998 hearing, the veteran averred that he never 
exhibited right ocular paralysis prior to service, but in 
fact was first diagnosed with the condition while in service.  
He indicated that he was teased as a child for being cross-
eyed, but that his eyes were never examined by a physician 
prior to service.  He stated that he underwent several 
physical examinations in service prior to 1942 without 
evidence of abnormalities, and that the first indication of 
an eye problem occurred when he became seasick; he averred 
that the motion of the vessel aggravated his right eye 
disability.  With regard to his brother's reported statement 
in 1942, the veteran testified that his brother was probably 
questioned concerning ocular paralysis, and that, in 
addressing the veteran's preservice eye condition, his 
brother was actually referring to the veteran's preservice 
history of being cross-eyed.  He argued that his brother was 
not a medical professional and therefore not competent to 
diagnose right eye disability.  Although the veteran's 
statements and testimony are new, they are not material.  The 
veteran in essence contends, contrary to the medical judgment 
of service physicians, that the eye condition he exhibited 
prior to service was different from the condition he was 
diagnosed with in service, or, alternatively, that the 
development of seasickness represented chronic worsening of 
his disability.  However, although the veteran, as a 
layperson, is competent to testify as to his symptoms 
manifested before, during and after service, he is not 
competent to render an opinion concerning medical diagnosis 
or causation.  See Savage v. Gober, 10 Vet. App. 488 (1997); 
Espiritu v. Derwinski, 2 Vet. App 492 (1992).  As lay persons 
are not competent to offer medical opinions, the assertions 
of the veteran concerning medical diagnosis, causation or 
aggravation cannot constitute competent medical evidence with 
which to reopen a claim, and his statements and testimony 
therefore are not, either alone or in connection with 
evidence previously assembled, so significant that they must 
be considered in order to fairly decide the merits of the 
claim.

As a whole, the evidence received in the veteran's claims 
file subsequent to the February 1988 rating decision does not 
tend to show that the veteran's current right eye disability 
originated or increased in severity during or as a 
consequence of service.  Thus, in the Board's judgment, this 
evidence, when considered either by itself or in connection 
with the evidence previously assembled, is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  Accordingly, the Board concludes that 
the evidence submitted subsequent to the February 1988 rating 
decision is not new and material and the claim is not 
reopened.

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen his claim for service connection for 
right eye disability.  See Graves v. Brown, 8 Vet. App. 522 
(1996); Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).







ORDER

New and material evidence not having been submitted, 
reopening of the claim for service connection for right eye 
disability is denied.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 

- 8 -





